Citation Nr: 1028376	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for hair loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for disability manifested 
by memory loss, including claimed as due to an undiagnosed 
illness.

6.  Entitlement to service connection for disability manifested 
by joint pain, including claimed as due to an undiagnosed 
illness.

7.  Entitlement to service connection for a skin rash, including 
claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, including 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service from March until July 1990, from 
September 1990 until April 1991, and from February 2003 until 
October 2003.  He also had periods of service with the Army 
National Guard of the Commonwealth of Puerto Rico.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an April 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto 
Rico.

In a decision in February 2008, the Board denied the claims.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).   The issues have been 
recharacterized to more accurately reflect what appear to be the 
Veteran's intent, and concomitantly, the full extent to which the 
adjudicative consideration must be fully addressed.  

The Joint Motion for Remand (JMR) identified several pertinent 
arguments, including that some of the documents on which the 
Board had relied had not been translated into English, the 
appropriateness of applied standards as to presumption of 
soundness and aggravation, and the adequacy of VA examinations.

In February 2008, the Court remanded the case in accordance with 
the JMR.  Since then, the Board has had the pertinent documents 
translated and they are now associated in the file with the 
English translations.  Additional VA and private clinical data 
have also been introduced into the file.  In April 2010, an 
additional written presentation was made by the Veteran to 
include a request for additional VA treatment records and 
examinations. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Pursuant to the Joint Motion, the claims are remanded to schedule 
examinations related to the claims for headaches and joint pain.  
Specifically, a March 2005 examiner diagnosed migraine-type 
headaches but did not offer an opinion as to whether the 
headaches were related to reported headaches in service.  
Further, the Veteran has been diagnosed with various joint 
disabilities but the examiner did not offer an opinion as to 
whether the disorders were related to his reported incidents of 
joint pain in service.  Therefore, the claims are remanded for 
additional development.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Ponce Outpatient 
Clinic for the period from February 2005.

2.  Schedule the Veteran for a neurology examination.   The 
examiner is asked to address the following:

Is it at least as likely as not (i.e., probability of 50 
percent or more), that the Veteran's diagnosed migraine-
type headaches are related to his reported in-service 
headaches.  

Complete rationale for all opinions should be provided. If 
any opinion is unable to be provided, the examiner should 
so state the reasons why such an opinion cannot be given.  

In this regard, if the examiner concludes that there is 
insufficient information to provide an etiologic opinion 
without result to mere speculation, the examiner should 
state whether the inability to provide a definitive opinion 
was due to a need for further information (with said needed 
information identified) or because the limits of medical 
knowledge had been exhausted regarding the etiology.  

3.  Schedule the Veteran for an orthopedic examination.   
The examiner is asked to address the following:

Is it at least as likely as not (i.e., probability of 50 
percent or more), that the Veteran's various joint 
disorders are related to his reported incidents of joint 
pain in service.  

Complete rationale for all opinions should be provided. If 
any opinion is unable to be provided, the examiner should 
so state the reasons why such an opinion cannot be given.  

In this regard, if the examiner concludes that there is 
insufficient information to provide an etiologic opinion 
without result to mere speculation, the examiner should 
state whether the inability to provide a definitive opinion 
was due to a need for further information (with said needed 
information identified) or because the limits of medical 
knowledge had been exhausted regarding the etiology.  

4.  Upon completion of the above, the RO should 
readjudicate all the herein concerned issues on all 
alternative premises.  

If any benefit sought on appeal remains denied, the Veteran 
and his attorney should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

